Ramos v Washington 2302 Plaza Assoc., L.P. (2016 NY Slip Op 01115)





Ramos v Washington 2302 Plaza Assoc., L.P.


2016 NY Slip Op 01115


Decided on February 16, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2016

Tom, J.P., Acosta, Moskowitz, Gische, JJ.


224 310505/10 84056/11

[*1]Edwin Ramos, Plaintiff-Appellant,
vWashington 2302 Plaza Associates, L.P., et al., Defendants-Respondents, FA Alpine Window Manufacturing Corporation, Defendant. 
Washington 2302 Plaza Associates, L.P., et al., Third-Party Plaintiffs-Respondents, 
Carnegie Construction Corp., Third-Party Defendant-Respondent, FA Alpine Window Manufacturing Corporation, Third-Party Defendant.


Law Offices of Michael A. Cervini P.C., Elmhurst (Michael A. Cervini of counsel), for appellant.
Eustace, Cotter & Bender, White Plains (Christopher M. Yapchanyk of counsel), for Washington 2302 Plaza Associates, L.P., Washington Plaza Associates and J.M.I. Management Company, Inc., respondents.
Galvao & Xanthakis, PC, New York (Matthew D. Kelly of counsel), for Carnegie Construction Corp., respondent.

Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered September 5, 2014, which, insofar as appealed from as limited by the briefs, granted defendants Washington 2302 Plaza Associates, L.P., Washington Plaza Associates, and J.M.I. Management Company, Inc.'s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendants established their entitlement to summary judgment by tendering evidence that there was no prior criminal activity at their premises likely to endanger the safety of plaintiff, and that plaintiff's alleged attacker's conduct was not foreseeable (see Jacqueline S. v City of New York, 81 NY2d 288, 294-295 [1993]; Jean v Wright, 82 AD3d 1163, 1164 [2d Dept 2011], lv denied 17 NY3d 704 [2011]).
In opposition, plaintiff failed to provide any evidence indicating that the persons who attacked him were intruders or gained access to the building because of any lapse in security. Under these circumstances, there is no triable issue of fact as to whether any alleged negligence [*2]on defendants' part was the proximate cause of plaintiff's injuries (see Rodriguez v Camaway Realty, Inc., 96 AD3d 479, 479 [1st Dept 2012]; Schwartz v Niki Trading Corp., 222 AD2d 214, 214 [1st Dept 1995], lv denied 87 NY2d 810 [1996]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 16, 2016
CLERK